Dear Mr. LeJeune:
You have asked this office whether the Evangeline Parish School Board is required to advertise and take public bids to sell excess property, explaining that the school board would like to sell the excess property back to the persons from whom it was acquired at the same price (on a square foot basis).
The core issue was addressed by this office in Atty. Gen. Op. No. 89-107 (a copy of which is enclosed for your ready reference). We then expressed our opinion that the Claiborne Parish School Board was required to sell its unused property by public bid pursuant to La. R.S. 41:891 and 892, and could not donate or sell it to the immediate ancestor in title by private sale.
Those statutes have not changed, nor has our opinion. Please note that the property must be sold with appraisement and cannot be sold for less than its appraised value.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: ____________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra
Enclosure
Date Received:
Date Released:
Randall A. KarrAssistant Attorney General
                                                  97 — Schools and School Districts School boards must follow the public bid procedure when they seek  to sell unused State of Louisiana       school land. La. R.S. DEPARTMENT OF JUSTICE      41:891 and 41:892
LANDS AND NATURAL RESOURCES DIVISION Post Office Box 94095 Baton Rouge, Louisiana  70804-9095
WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                           APRIL 28, 1989 OPINION NUMBER 89-107
Mr. James E. Scribner Superintendent Claiborne Parish Schools Post Office Box 600 415 E. Main Street Homer, Louisiana  71040